Citation Nr: 1429278	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO. 09-48 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation based on a need for the regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
June 2008 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the evidence, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran has asserted that he requires regular aid and attendance from his wife due to his service-connected disabilities.  Presently, the Veteran is service connected for posttraumatic stress disorder, and bilateral knee disabilities.  He is also in receipt of a total disability rating based on individual unemployability.  The Board previously remanded the Veteran's claim in order to obtain current VA examinations and opinions regarding the Veteran's disability picture.  These examinations were conducted in September 2013.

Evidence received since completion of those examinations reflects that the Veteran had knee surgery in October 2013.  This evidence consists of discharge instructions and administrative paperwork.  As the Veteran is service-connected for bilateral knee disabilities, remand is necessary to reassess the Veteran's current disability picture in light of his knee surgery.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any medical treatment he may have received for his knees, to include any treatment at the Cartersville Medical Center.  The Veteran should complete and submit any necessary authorization required for release of these records.  Additionally, obtain any outstanding VA treatment records from the Atlanta VAMC and any associated outpatient clinics from October 2013 to the present.  All attempts to obtain the requested records should be documented in the claims file.

2.  Schedule the Veteran for an appropriate VA examination to assess the nature and severity of his knee disabilities and their effect on his activities of daily life and his need for aid and attendance of another person.  The claims file, including a copy of this remand, must be made available to the examiner for review prior to examination.

The examiner is requested to consider factors such as (1) whether the Veteran's disabilities prevent him from caring for his daily personal needs without the assistance of others on a regular basis which includes: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment; (2) whether he is required to remain in bed; and (3) whether the Veteran's disabilities substantially confine him to his dwelling or immediate premises. 

All indicated studies should be performed, and the examiner is asked to describe all manifestations of each current disability.  A complete rationale must accompany any opinion provided.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
 
4. After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and re-adjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



